                                       Case 1:18-cv-11657-ER Document 81 Filed 04/01/19 Page 1 of 4
N e w Y o r k Offi c e                                                                                                                     W a s hi n gt o n, D. C. Offi c e
4 0 R e ct o r St r e et, 5t h Fl o o r                                                                                                    7 0 0 1 4t h St r e et, N W, S u it e 6 0 0
N e w Y o r k, N Y 1 0 0 0 6 -1 7 3 8                                                                                                      W a s hi n gt o n, D. C. 2 0 0 0 5

T 2 1 2. 9 6 5. 2 2 0 0                                                                                                                    T 2 0 2. 6 8 2. 1 3 0 0
F 2 1 2. 2 2 6. 7 5 9 2                                                                                                                    F 2 0 2. 6 8 2. 1 3 1 2

w w w. n a a c pl df. o r g

                VI A E C F & H A N D D E LI V E R Y                                                                   M ar c h 2 9, 2 0 1 9

                T h e H o n or a bl e E d g ar d o R a m os
                U nit e d St at es Distri ct C o urt
                S o ut h er n Distri ct of N e w Y or k
                4 0 F ol e y S q u ar e
                N e w Y or k, N e w Y or k 1 0 0 0 7

                                R e:      C hrist a M c A uliff e I nt er m e di at e S c h o ol P T O, I n c., et al. v. Bill d e Bl asi o, et al.,
                                          1 8 Ci v. 1 1 6 5 7 (E R )

                D e ar J u d g e R a m os :

                            O n b e h alf of pr o p os e d D ef e n d a nt -I nt er v e n ors T e e ns T a k e C h ar g e; D esis R isi n g U p &
                M o vi n g ( “ D R U M ” ); His p a ni c F e d er ati o n, Eli z a b et h Pi err et o n b e h alf of h er mi n or c hil d O . R.;
                O d u nl a mi S h o w a, o n b e h alf of his mi n or c hil d A. S ; R os a V el as q u e z, o n b e h alf of h er mi n or c hil d
                C. M ; Tiff a n y B o n d, o n b e h alf of h er mi n or c hil d K. B ; a n d L a ur e n M a h o n e y, o n b e h alf of h er
                mi n or c hil d r e n N. D. F a n d N. E. F ( c oll e cti v el y, “ Pr o p os e d I nt er v e n ors ”), c o u ns el r es p e ctf ull y
                writ e s t o r e q u est t h at t h e C o urt h ol d a pr e-m oti o n c o nf er e n c e t o dis c uss a n a nti ci p at e d m oti o n t o
                i nt er v e n e p urs u a nt t o F e d er al R ul e of Ci v il P r o c e d ur e 2 4 (a ) or i n t h e alt er n ati v e R ul e 2 4( b).
                Pl ai ntiffs h a v e st at e d t h at t h e y will o p p os e t his m oti o n . D ef e n d a nts h a v e n ot y et s t at e d a p ositi o n .

                            T h e Pr o p os e d I nt er v e n ors i n cl u d e: Bl a c k a n d L ati n x 7 t h a n d 8 t h gr a d e st u d e nts w h o h a v e
                a p pli e d or pl a n t o a p pl y t o N e w Y or k Cit y’s S p e ci ali z e d Hi g h S c h o ols, a n d w h o m e et t h e
                Dis c o v er y P r o gr a m’s r e vis e d eli gi bilit y crit eri a; a n Afr o-L ati n o st u d e nt at o n e of t h e S p e ci ali z e d
                Hi g h S c h o ols; a n d t hr e e c o m m u nit y or g a ni z ati o ns t h at ai m t o c o m b at i n e q u alit y a n d i n cr e as e
                di v ersit y i n all N e w Y or k Cit y S c h o ols a n d, s p e cifi c all y, i n t h e S p e ci ali z e d Hi g h S c h o ols. Gi v e n
                t h eir u ni q u e p ers p e cti v e as st u d e nts a n d a d v o c at es w h o h a v e f a c e d r a ci ali z e d o bst a cl es t o o bt ai ni n g
                a n e q u al e d u c ati o n i n N e w Y or k Cit y , a n d t h e D ef e n d a nts ’ l o n gst a n di n g f ail ur e t o r e m e d y t h os e
                o bst a cl es, t h e r e q u est e d i nt er v e nti o n is n e c ess ar y t o e ns ur e t h at t h e e x p a nsi o n of t h e Dis c o v er y
                Pr o gr a m , w hi c h is i nt e n d e d t o i n cr e as e o p p ort u nit y f or dis a d v a nt a g e d st u d e nts, is vi g or o usl y
                d ef e n d e d. I n d e e d, Pr o p os e d I nt er v e n ors str e n u o usl y o bj e ct t o Pl ai ntiffs’ i n a c c ur at e i n v o c ati o n of
                t h e E q u al Pr ot e cti o n Cl a us e t o eli mi n at e eff orts t o e x p a n d r a ci al e q u alit y a n d e d u c ati o n al
                o p p ort u niti es i n a n a d missi o ns pr o c ess t h at is gr ossl y u nf air. I nt er v e nti o n is als o n e c ess ar y s o t h at
                t h e C o urt is pr es e nt e d wit h t h e p ers p e cti v e of Bl a c k a n d L ati n x st u d e nts w h o ar e p ot e nti all y
                eli gi bl e f or a d missi o n t o t h e S p e ci ali z e d Hi g h S c h o ols u n d er t h e e x p a n d e d Dis c o v er y pr o gr a m.

                           P urs u a nt t o F e d er al R ul e of Ci vil Pr o c e d ur e 2 4( a)( 2), i nt er v e nti o n as of ri g ht s h o ul d b e
                gr a nt e d w h er e t h e m o v a nt h as “ (1) ti m el y fil e[ d] a n a p pli c ati o n, ( 2) s h o w[ e d] a n i nt er est i n t h e
                a cti o n, ( 3) d e m o nstr at e[ d] t h at t h e i nt er est m a y b e i m p air e d b y t h e dis p ositi o n of t h e a cti o n, a n d
                 Case 1:18-cv-11657-ER Document 81 Filed 04/01/19 Page 2 of 4




( 4) s h o w e d t h at t h e i nt er est is n ot pr ot e ct e d a d e q u at el y b y t h e p arti es t o t h e a cti o n. ” Br e n n a n v.
N. Y. C. B d. of E d u c. , 2 6 0 F. 3 d 1 2 3, 1 2 8– 2 9 ( 2 d Cir. 2 0 0 1) ( i nt er n al cit ati o ns o mitt e d ). E a c h of
t h es e el e m e nts is s atisfi e d h er e.

           First , Pr o p os e d I nt er v e n ors ’ m oti o n w o ul d b e ti m el y. T his c as e h as o nl y b e e n p e n di n g
si n c e D e c e m b er 1 3, 2 0 1 8 , a n d dis c o v er y is i n its n as c e nt st a g es. T h e p arti es h a v e n ot y et e x c h a n g e d
a n y dis c o v er y r e q u ests, a n d t h e C o urt’s r e c e ntl y -e nt er e d s c h e d uli n g or d er all o ws f or j oi n d er of
p a rti es u ntil M a y 3 1, 2 0 1 9. Pr o p os e d I nt er v e n ors ar e pr e p ar e d t o fil e t h eir m oti o n pr o m ptl y if
p er mitt e d b y t h e C o urt, a n d c ert ai nl y b ef or e t h e j oi n d er d at e. A c c or di n gl y, i nt er v e nti o n at t his
st a g e w o ul d n ot c a us e a n y pr ej u di c e t o t h e p arti es. S e e, e. g., S h e r m a n v. T o w n of C h est er, 3 3 9 F.
S u p p. 3 d 3 4 6, 3 5 9 ( S. D. N. Y. 2 0 1 8) ( n oti n g S e c o n d Cir c uit’s r e c o g niti o n t h at i nt er v e nti o n w as
ti m el y w h e n “t h e p arti es h a[ d] n ot e v e n b e g u n dis c o v er y ” ( q u oti n g L ar o e Est at es, I n c. v. T o w n of
C h est er , 8 2 8 F. 3 d 6 0, 6 7 ( 2 d Cir. 2 0 1 6), v a c at e d a n d r e m a n d e d o n ot h er gr o u n ds s u b n o m. T o w n
of C h est er, N. Y. , 1 3 7 S. Ct. 1 6 4 5)); s e e als o Oli n C or p. v. L a m or a k I ns. C o. , 3 2 5 F. R. D. 8 5, 8 8
( S. D. N. Y. 2 0 1 8) ( gr a nti n g m oti o n t o i nt er v e n e of ri g ht w h er e “s u m m ar y j u d gm e nt bri efi n g h as n ot
y et b e g u n ” e v e n t h o u g h “ dis c o v er y d e a dli n es h a v e c o m e a n d g o n e ”).

            S e c o n d, t h e Pr o p os e d I nt er v e n ors h a v e s u bst a nti al i nt er ests t h at m a y b e i m p air e d b y t h e
dis p ositi o n of t his liti g ati o n. A c c or di n g t o D ef e n d a nts, t h e c h a n g es t o t h e Dis c o v er y Pr o gr a m ar e
li k el y t o i n cr e as e t h e r a ci al di v ersit y of t h e S p e ci ali z e d Hi g h S c h o ols, if o nl y m o d estl y. E a c h of
t h e Pr o p os e d I nt er v e n ors h as a n i nt er est i n e q u al e d u c ati o n al o p p ort u nit y a n d i n cr e as e d di v ersit y
at t h e S p e ci ali z e d Hi g h S c h o ols. T h e c ur r e nt si n gl e-t est a d missi o ns pr o c ess f or t h e S p e ci ali z e d
Hi g h S c h o ols e x cl u d es fr o m a d missi o n m a n y hi g hl y c a p a bl e Bl a c k a n d L ati n x st u d e nts.1
T h er ef or e , a n y c h a n g e t h at l e a ds t o i n cr e as e d o p p ort u nit y a n d i n cr e as e d di v ersit y i n t h e s c h o ols
w o ul d b e n efit all of t h e Pr o p os e d I nt er v e n ors . O . R., w h o is Afr o-L ati n o, c urr e ntl y att e n ds o n e of
t h e S p e ci ali z e d Hi g h S c h o ols a n d w o ul d b e n efit fr o m i n cr e as e d di v ersit y a n d r e d u c e d r a ci al
is ol ati o n at t h at s c h o ol. M or e o v er, t h e Pr o p os e d I nt er v e n ors w h o ar e 7t h a n d 8t h gr a d e st u d e nts ,
w h o att e n d a mi d dl e s c h o ol wit h a n E NI of a b o v e 6 0 % a n d w h o h a v e a p pli e d or pl a n t o a p pl y t o
t h e S p e ci ali z e d Hi g h S c h o ols, st a n d t o b e n efit fr o m t h e i n cr e as e d li k eli h o o d of a d missi o n u n d er
t h e e x p a n d e d Dis c o v er y pr o gr a m. T h e 8t h gr a d e st u d e nts f o u n d o ut o n M ar c h 1 8, 2 0 1 9, t h at t h e y
w er e n ot a d mitt e d t o t h e S p e ci ali z e d Hi g h S c h o ols o n t h eir s c or es al o n e, a n d t h e Dis c o v er y
Pr o gr a m is n o w t h eir o nl y c h a n c e t o b e a d mitt e d t o o n e of t h e s c h o ols. If Pl ai ntiffs w er e t o pr e v ail
i n t h eir c h all e n g e t o D ef e n d a nts’ l o n g-o v er d u e st e p t o w ar ds i n cr e asi n g a c c ess a n d di v ersit y at t h e
S p e ci ali z e d Hi g h S c h o ols, Pr o p os e d I nt er v e n ors’ i nt er ests w o ul d b e h ar m e d.

           Fi n all y , P r o p os e d Int er v e n ors’ i nt er ests ar e n ot “ a d e q u at el y r e pr es e nt[ e d] ” b y “th e e xisti n g
p arti es. ” F e d. R. Ci v. P. 2 4( a)( 2) . T his a d e q u a c y a n al ysis d o es n ot r e q uir e c ert ai nt y a b o ut h o w


1
  F or e x a m pl e, Bl a c k a n d L ati n x st u d e nts c o m pris e d 4 1 % of a b o ut 2 8, 0 0 0 ei g ht h -gr a d ers w h o t o o k t h e F all 2 0 1 7
S H S A T, b ut w er e o nl y 9 % of t h e 5, 0 6 7 ei g ht h -gr a d ers w h o r e c ei v e d a d missi o ns off ers t o S p e ci ali z e d Hi g h S c h o ols
f or t h e 2 0 1 8-1 9 a c a d e mi c y e ar . D ef.’s M ot. i n O p p., D kt. N o. 5 1 at 2 0 -2 1 ; C h a d h a D e cl., D kt. N o. 4 9, ¶ 3 3.


                                                                               2
                Case 1:18-cv-11657-ER Document 81 Filed 04/01/19 Page 3 of 4




e xisti n g p arti es will liti g at e t h e c as e; it is s uffi ci e nt t h at r e pr es e nt ati o n of Pr o p os e d I nt er v e n ors ’
i nt er ests “‘m a y b e ’ i n a d e q u at e. ” Tr b o vi c h v. U nit e d Mi n e W or k ers of A m ., 4 0 4 U. S. 5 2 8, 5 3 8 n. 1 0
( 1 9 7 2). T h e Pr o p os e d I nt er v e n ors i n cl u d e st u d e nts a n d t h eir p ar e nts w h o u n d erst a n d, i n w a ys t h at
t h e Cit y D e p art m e nt of E d u c ati o n c a n n ot, t h e virt u es of di v ersit y i n t h e cl assr o o m. T h e
i nstit uti o n al D ef e n d a nts d o n ot h a v e t h e b e n efit of t h at p ers p e cti v e . A n d, w hil e D ef e n d a nts h a v e
t h us f ar d ef e n d e d t h eir c h a n g es t o t h e Dis c o v er y Pr o gr a m, t h e y m a y h a v e c o m p eti n g i nt er ests t h at
t h e y pri oriti z e o v er t h e d ef e ns e of pr o gr a ms t h at pr o m ote di v ersit y. T h e D ef e n d a nts o nl y m a d e
t h es e c h a n g es t o t h e Dis c o v er y Pr o gr a m aft er y e ars of c o m m u nit y a d v o c a c y a n d i n a cti o n b y pri or
a d mi nistr ati o ns, a n d, e v e n t h e n, D ef e n d a nts f ail e d t o t a k e a d diti o n al m e as ur es t h at w o ul d h a v e
i n cr e as e d di v ersit y at t h e Sp e ci ali z e d Hi g h S c h o ols, i n cl u di n g c h a n gi n g t h e e ntir e a d missi o n p oli c y
f or t h e fi v e S p e ci ali z e d Hi g h S c h o ols n ot n a m e d i n t h e St at e l a w t h at r e q uir es t est-o nl y a d missi o ns.
N. Y. E d u c . L a w § 2 5 9 0-h( 1)( b ). M or e o v er, D ef e n d a nts h a v e e vi n c e d a str o n g i nt er est i n e ns uri n g
t h e ti m el y a n d effi ci e nt assi g n m e nt of st u d e nts t o hi g h s c h o ols. S e e, e. g., D ef.’s First L ett er M ot.
t o E x p e dit e, D kt. N o. 4 3. T o t h e e xt e nt t h at t his i nt er est is pri oriti z e d a b o v e t h e i nt er ests t h at
D ef e n d a nts s h ar e wit h t h e P r o p os e d Int er v e n ors, P r o p os e d Int er v e n ors’ i nt er ests will n ot b e
a d e q u at el y r e pr es e nt e d.

            W hil e Pr o p os e d I nt er v e n ors a n d D ef e n d a nts will b ot h vi g or o usl y d ef e n d t h e Cit y’s ri g ht
t o us e r a c e-n e utr al m e as ur es li k e t h e o n e at iss u e h er e t o i n cr e as e o p p ort u nit y f or u n d e rr e pr es e nt e d
st u d e nts, Pr o p os e d I nt er v e n ors m a y als o r ais e l e g al ar g u m e nts r e g ar di n g i nt e nti o n al r a ci al
dis cri mi n ati o n i n t h e cr e ati o n of t h e a d missi o ns pr o c ess t o t h e S p e ci ali z e d Hi g h S c h o ols a n d t h e
Cit y’s r es p o nsi bilit y f or r e m e d yi n g t h e h ar ms c a us e d b y a n y s u c h dis cri mi n ati o n. S e e N e w Y or k
P u b. I nt er est R es e ar c h Gr p., I n c. v. R e g e nts of U ni v. of St at e of N. Y. , 5 1 6 F. 2 d 3 5 0, 3 5 2 ( 2 d Cir.
1 9 7 5) . D ef e n d a nts f a c e p o w erf ul disi n c e nti v es f or r aisi n g t his i m p ort a nt d ef e ns e. A n d, w it h o ut t h e
s u c c essf ul i nt er v e n ti o n of Pr o p os e d I nt er v e n ors, t his liti g ati o n w o ul d i n cl u d e i n di vi d u als a n d
or g a ni z ati o ns w h o o p p os e t h e Dis c o v er y E x p a nsi o n, b ut n ot t h e st u d e nts a n d f a mili es w h o st a n d
t o b e n efit. Pr o p os e d I nt er v e n ors’ p arti ci p ati o n is n e e d e d, t h er ef or e, t o “ m a k e a m or e vi g or o us
pr es e nt ati o n ” of t h e i m p ort a n c e of r a ci al, as w ell as s o ci o -e c o n o mi c a n d g e o gr a p hi c di v ersit y, i n
t h e S p e ci ali z e d Hi g h S c h o ols. N at. R es. D ef. C o u n cil, I n c. v. N e w Y or k St at e D e p ’t of E n vtl.
C o ns er v ati o n , 8 3 4 F. 2 d 6 0, 6 2 ( 2 d Cir. 1 9 8 7).

            I n t h e alt er n ati v e, Pr o p os e d I nt er v e n ors w o ul d m o v e t his C o urt t o gr a nt t h e m p er missi v e
i nt er v e nti o n p urs u a nt t o R ul e 2 4( b) . As alr e a d y s et f ort h, Pr o p os e d I nt er v e n ors will fil e a ti m el y
m oti o n a n d h a v e a cl ai m or d ef e ns e t h at s h ar es wit h t h e m ai n a cti o n a c o m m o n q u esti o n of l a w.
F e d. R. Ci v. P. 2 4( b) . A n d Pr o p os e d I nt er v e n ors off er s p e ci ali z e d e x p ertis e a n d f a mili arit y wit h
t h e f a ct u al a n d l e g al iss u es t h at “ will si g nifi c a ntl y c o ntri b ut e t o f ull d e v el o p m e nt of t h e u n d erl yi n g
f a ct u al iss u es i n t h e s uit a n d t o t h e j ust a n d e q uit a bl e a dj u di c ati o n of t h e l e g al q u esti o ns pr es e nt e d. ”
Br e n n a n , 5 7 9 F. 2 d 1 8 8, at 1 9 1– 9 2.

           F or t h e f or e g oi n g r e as o ns, Pr o p os e d I nt er v e n ors r es p e ctf ull y r e q u est t h at t his C o urt p er mit
t h e m t o fil e t h eir M oti o n t o I nt er v e n e, p urs u a nt t o F e der al R ul e of Ci vil Pr o c e d ur e 2 4( a) or 2 4( b ).


                                                                         3
               Case 1:18-cv-11657-ER Document 81 Filed 04/01/19 Page 4 of 4




                                                                R es p e ctf ull y s u b mitt e d,

                                                                /s/ R a c h el Kl ei n m a n
                                                                N A A CP L E G AL D EFE NSE
                                                                & E D U C A TI O N A L F U N D , I N C .

C c:      All c o u ns el of r e c or d ( vi a E C F)

Lili a n a Z ar a g o z a
E arl Kir kl a n d
N A A CP L E G AL D EFE NSE
& E D U C A TI O N A L F U N D , I N C .                    A pr e- m oti o n c o nf er e n c e i s h er e b y
                                                            s c h e d ul e d f or 4: 0 0 P M, A pril 2 6, 2 0 1 9,
S ar a h Hi n g er
                                                            at C o urtr o o m 6 1 9, T h ur g o o d M ar s h all
J e nn es a C al v o -Fri e d m a n
A M E RI C A N C I VI L L I B E R TI E S                    C o urt h o u s e, 4 0 F ol e y S q u ar e, N e w
U NI O N F O U N D A TI O N                                 Y or k, N Y. Pl ai ntiff s a n d D ef e n d a nt s
                                                            ar e dir e ct e d t o s u b mit a r e s p o n s e t o
J os e P er e z
Fr a n cis c a F aj a n a                                   t hi s l ett er b y A pril 1 9, 2 0 1 9.
L A TI N O J U S TI C E P R L D E F

St ef a ni e D. C o yl e
K e vi n E. J as o n                                                           4/ 1/ 2 0 1 9
Art h ur Eis e n b er g
M eliss a P ettit
N E W Y O R K C I VI L L    I B E R TI E S U NI O N
F O U N D A TI O N




                                                        4
